o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eb qp4 conex-101706-15 ------------ ------------------------- number release date uil the honorable ileana ros-lehtinen u s house of representatives washington dc attention dear ms ros-lehtinen i am responding to your email dated date on behalf of your constituent ---- ----------------------- ----------------- distributions described in sec_408 of the internal_revenue_code the pension_protection_act of added sec_408 which applies to distributions made in tax years and the american taxpayer relief act of atra extended the application of sec_408 for and the tax increase prevention act of which the president signed into law on date extended the application of sec_408 for generally if a trustee makes a distribution from an individual_retirement_arrangement ira directly to a qualified charitable_organization after the ira owner reaches age 70½ the ira owner can exclude the distribution from income a distribution eligible for this exclusion is called a qualified_charitable_distribution when atra became law in it contained several transition_rules that allowed taxpayers to make qualified charitable distributions for including those made in or not directly from the ira however the tax increase prevention act of did not include any transition_rules asked about the rules for qualified charitable conex-101706-15 i am sorry my response is not favorable but i hope this information is helpful if you have questions please call me or ------------------- ----- ------------ sincerely at pamela r kinard acting branch chief qualified_plans branch employee_benefits tax exempt government entities
